United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   May 31, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-50839
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ERIC CHAN,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. 6:05-CR-186-1
                          --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Eric Chan appeals the sentence imposed following his guilty-

plea conviction of conspiracy to distribute at least 50 grams of

methamphetamine.    Chan argues that the district court clearly

erred by imposing a two-level increase under U.S.S.G. § 3B1.1(c)

for his having played an aggravated role in the offense and that

the district court erred in finding that he distributed at least

1.5 kilograms of ice methamphetamine.

     Chan contends that he and co-conspirator, Joseph Cantone,

were partners, as evidenced by the fact that Cantone took over

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-50839
                                  -2-

operation of the business when Chan was incapacitated for several

weeks due to a medical condition.    Chan did not offer any

evidence to support his contention that they split the proceeds

from their drug activities.    Cantone was identified by Chan and

other co-conspirators as a runner for Chan.    Given Chan’s

identification as a source of the drugs and his admissions that

he had the contacts necessary to obtain the drugs and that he and

Cantone played different roles in the conspiracy, the district

court did not clearly err in applying the two-level enhancement

under U.S.S.G. § 3B1.1(c).    See United States v. Gonzales,

436 F.3d 560, 584 (5th Cir. 2006), cert. denied, 126 S. Ct. 2363

(2006); United States v. Vaquero, 997 F.2d 78, 84 (5th Cir.

1993).

     Chan’s also contends that only the drugs found at the time

of his arrest that were specifically tested for purity may be

used to calculate the quantity of ice methamphetamine for which

he is responsible is without merit.    Over one kilogram of ice

methamphetamine was found at Chan’s residence at the time of his

arrest.   One of the co-conspirators, James Neely, Sr., stated

that he had purchased one to two pounds a week of ice

methamphetamine from Chan during the course of the conspiracy.

Additionally, Chan testified at sentencing that he dealt in a

high quality methamphetamine, particularly during the last two

months of the conspiracy when he was using a new source for the
                           No. 06-50839
                                -3-

drugs.   Neely stated that during those two months he purchased

approximately nine to twelve pounds of methamphetamine from Chan.

     The district court did not clearly err in determining that

Chan was responsible for at least 1.5 kilograms of ice

methamphetamine under U.S.S.G. § 2D1.1.   See United States v.

Betancourt, 422 F.3d 240, 246 (5th Cir. 2005).

     AFFIRMED.